Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 02/03/2022 has been entered.  Claims 1 and 19 have been amended.  No claims have been added or cancelled.  Claims 1-20 are still pending in this application, with claims 1 and 19 being independent. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot based on new grounds of rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher et al. (US 2017/0317866 hereinafter Stirling-Gallacher) in view of Guo et al. (US 2019/0190582; hereinafter Guo).  NOTE: the subject matter relied upon by the Examiner in the rejections using Guo is supported in the provisional application 62/615699 (01/10/2018).
Regarding claim 1, Stirling-Gallacher shows a method (Figure 5 shows a method.), comprising: 
receiving, at a user equipment, a signal to determine a spatial information for configuring a sounding reference signal resource (Figure 5; Par. 0036-0037; noted at step 510, the UE receives one or more downlink signals from a transmit point (TP) according to one or more beam directions in a set of beam directions available to the UE. In an embodiment, the one or more signals comprise at least one of a downlink synchronization signal, a broadcast signal, or a data signal. At step 520, the UE selects a subset of beam directions for SRS transmission from the set of beam directions available to the UE based on the one or more signals, for example based on the downlink signals associated with the best received signal quality.) and 
transmitting the sounding reference signal resource according to the spatial information determined by the user equipment (Figure 5; Par. 0036-0037; noted at step 530, the UE transmits uplink SRS signals to the TP according to beam directions in the subset of beam directions selected for uplink SRS transmission without using the at least one beam direction excluded from the subset of beam directions. In an embodiment, the UE receives an SRS configuration message from the TP, determines how many SRS transmission opportunities are allocated to the UE, and selects the subset of beam directions for uplink SRS transmission based on the number of SRS transmission opportunities allocated to the UE based on an SRS parameter carried in the SRS configuration message.).
Stirling-Gallacher shows all of the elements including the reception of the downlink signals that are used to determine the subset of beam directions (i.e. spatial information) for uplink SRS transmission, as discussed above.  Stirling-Gallacher does not specifically show that the signal is a request to determine spatial information, wherein the request comprises a SRS-SpatialRelationInfo field value indicating the request for the user equipment to determine spatial information.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Guo.  Specifically, Guo shows a request to determine spatial information, wherein the request comprises a SRS-SpatialRelationInfo field value indicating the request for the user equipment to determine spatial information (Par. 0255, 0259; noted for the transmission of a first SRS resource, the UE can be requested to apply a spatial domain transmission filter on a first SRS resource as follows: if the SpatialRelationInfo configured to a first SRS is set to SS/PBCH block or CSI-RS resource, the UE may transmit a first SRS resource with the same spatial domain transmission filter used for the reception of SS/PBCH block or CSI-RS resource configured in the parameter SpatialRelationInfo; and if the SpatialRelationInfo configured to a first SRS is set to a SRS resource, the UE may transmit a first SRS resource with the same spatial domain transmission filter used for the transmission of SRS resource configured in the parameter SpatialRelationInfo.).
In view of the above, having the system of Stirling-Gallacher, then given the well-established teaching of Zhang, it would have been obvious before the effective filing date of the claimed invention to modify the system of Stirling-Gallacher as taught by Zhang, in order to provide motivation to help improve communication quality in downlink communication performed by the base station (Par. 0006-0007 of Zhang).
Regarding claim 15, modified Stirling-Gallacher shows the spatial information of the sounding reference signal resource is related to an arbitrary spatial domain transmission filter (Guo: Par. 0255, 0259; noted for the transmission of a first SRS resource, the UE can be requested to apply a spatial domain transmission filter on a first SRS resource as follows: if the SpatialRelationInfo configured to a first SRS is set to SS/PBCH block or CSI-RS resource, the UE may transmit a first SRS resource with the same spatial domain transmission filter used for the reception of SS/PBCH block or CSI-RS resource configured in the parameter SpatialRelationInfo; and if the SpatialRelationInfo configured to a first SRS is set to a SRS resource, the UE may transmit a first SRS resource with the same spatial domain transmission filter used for the transmission of SRS resource configured in the parameter SpatialRelationInfo.).. 
Regarding claim 19, Stirling-Gallacher shows a method (Figures 4 and 7.), comprising:
transmitting, to a user equipment, a signal to determine a spatial information for configuring a sounding reference signal resource (Figure 5; Par. 0036-0037; noted at step 510, the UE receives one or more downlink signals transmitted from a transmit point (TP) according to one or more beam directions in a set of beam directions available to the UE. In an embodiment, the one or more signals comprise at least one of a downlink synchronization signal, a broadcast signal, or a data signal. At step 520, the UE selects a subset of beam directions for SRS transmission from the set of beam directions available to the UE based on the one or more signals, for example based on the downlink signals associated with the best received signal quality.); and 
receiving the sounding reference signal resource according to the spatial information determined by the user equipment (Figure 5; Par. 0036-0037; noted at step 530, the UE transmits uplink SRS signals to the TP according to beam directions in the subset of beam directions selected for uplink SRS transmission without using the at least one beam direction excluded from the subset of beam directions. In an embodiment, the UE receives an SRS configuration message from the TP, determines how many SRS transmission opportunities are allocated to the UE, and selects the subset of beam directions for uplink SRS transmission based on the number of SRS transmission opportunities allocated to the UE based on an SRS parameter carried in the SRS configuration message.). 
Stirling-Gallacher shows all of the elements including the reception of the downlink signals that are used to determine the subset of beam directions (i.e. spatial information) for uplink SRS transmission, as discussed above.  Stirling-Gallacher does not specifically show that the signal is a request to determine spatial information, wherein the request comprises a SRS-SpatialRelationInfo field value indicating the request for the user equipment to determine spatial information.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Guo.  Specifically, Guo shows a request to determine spatial information, wherein the request comprises a SRS-SpatialRelationInfo field value indicating the request for the user equipment to determine spatial information (Par. 0255, 0259; noted for the transmission of a first SRS resource, the UE can be requested to apply a spatial domain transmission filter on a first SRS resource as follows: if the SpatialRelationInfo configured to a first SRS is set to SS/PBCH block or CSI-RS resource, the UE may transmit a first SRS resource with the same spatial domain transmission filter used for the reception of SS/PBCH block or CSI-RS resource configured in the parameter SpatialRelationInfo; and if the SpatialRelationInfo configured to a first SRS is set to a SRS resource, the UE may transmit a first SRS resource with the same spatial domain transmission filter used for the transmission of SRS resource configured in the parameter SpatialRelationInfo.).
In view of the above, having the system of Stirling-Gallacher, then given the well-established teaching of Zhang, it would have been obvious before the effective filing date of the claimed invention to modify the system of Stirling-Gallacher as taught by Zhang, in order to provide motivation to help improve communication quality in downlink communication performed by the base station (Par. 0006-0007 of Zhang).




Claims 2-11, 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher in view of Guo and Zhang et al. (US 2018/0042000; hereinafter Zhang).
Regarding claim 2, modified Stirling-Gallacher shows all of the elements except transmitting a beam report message, the beam report message including the spatial information of the sounding reference signal resource. 
However, the above-mentioned claim limitations are well-established in the art as also evidenced by Zhang.  Specifically, Zhang shows transmitting a beam report message, the beam report message including the spatial information of the sounding reference signal resource (Figure 2; noted UE determines signal quality of at least one beam and sending a first beam report message where the first beam report message to the base station.).
In view of the above, having the system of Stirling-Gallacher, then given the well-established teaching of Zhang, it would have been obvious before the effective filing date of the claimed invention to modify the system of Stirling-Gallacher as taught by Zhang, in order to provide motivation to help improve communication quality in downlink communication performed by the base station (Par. 0006-0007 of Zhang).
Regarding claim 3, modified Stirling-Gallacher shows receiving one or more downlink reference signals; and measuring qualities of downlink beams through which the one or more downlink reference signals are transmitted (Stirling-Gallacher: Figure 5; Par. 0036-0037; noted at step 510, the UE receives one or more downlink signals from a transmit point (TP) according to one or more beam directions in a set of beam directions available to the UE. In an embodiment, the one or more signals comprise at least one of a downlink synchronization signal, a broadcast signal, or a data signal. At step 520, the UE selects a subset of beam directions for SRS transmission from the set of beam directions available to the UE based on the one or more signals, for example based on the downlink signals associated with the best received signal quality.). 
Regarding claim 4, modified Stirling-Gallacher shows all of the elements except transmitting a beam measurement report including the measured qualities of the downlink beams. 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Zhang.  Specifically, Zhang shows transmitting a beam measurement report including the measured qualities of the downlink beams (Zhang: Figure 2; noted UE determines signal quality of at least one downlink beam and sending a first beam report message where the first beam report message to the base station.).
In view of the above, having the system of Stirling-Gallacher, then given the well-established teaching of Zhang, it would have been obvious before the effective filing date of the claimed invention to modify the system of Stirling-Gallacher as taught by Zhang, in order to provide motivation to help improve communication quality in downlink communication performed by the base station (Par. 0006-0007 of Zhang).
Regarding claim 5, modified Stirling-Gallacher shows all of the elements except wherein the beam measurement report includes the beam report message. 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Zhang.  Specifically, Zhang shows wherein the beam measurement report includes the beam report message (Zhang: Figure 2; noted UE determines signal quality of at least one downlink beam and sending a first beam report message where the first beam report message to the base station.).
In view of the above, having the system of Stirling-Gallacher, then given the well-established teaching of Zhang, it would have been obvious before the effective filing date of the claimed invention to modify the system of Stirling-Gallacher as taught by Zhang, in order to provide motivation to help improve communication quality in downlink communication performed by the base station (Par. 0006-0007 of Zhang).
Regarding claim 6, modified Stirling-Gallacher shows all of the elements except wherein the beam report message is transmitted separately with the beam measurement report.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Zhang.  Specifically, Zhang shows wherein the beam report message is transmitted separately with the beam measurement report (Zhang: Figures 2 and 10; Par. 0245-0250; noted that when feeding back the foregoing information, the UE may divide the information into multiple messages for feedback.).
In view of the above, having the system of Stirling-Gallacher, then given the well-established teaching of Zhang, it would have been obvious before the effective filing date of the claimed invention to modify the system of Stirling-Gallacher as taught by Zhang, in order to provide motivation to help improve communication quality in downlink communication performed by the base station (Par. 0006-0007 of Zhang).
Regarding claim 7, modified Stirling-Gallacher shows wherein the spatial information of the sounding reference signal resource is determined based on the measured qualities of the downlink beams (Stirling-Gallacher: Figure 5; Par. 0036-0037; noted at step 530, the UE transmits uplink SRS signals to the TP according to beam directions in the subset of beam directions selected for uplink SRS transmission without using the at least one beam direction excluded from the subset of beam directions. In an embodiment, the UE receives an SRS configuration message from the TP, determines how many SRS transmission opportunities are allocated to the UE, and selects the subset of beam directions for uplink SRS transmission based on the number of SRS transmission opportunities allocated to the UE based on an SRS parameter carried in the SRS configuration message.). 
Regarding claim 8, modified Stirling-Gallacher shows wherein the spatial information of the sounding reference signal resource is determined based on a spatial domain reception filter of a downlink reference signal resource (Guo: Par. 0255, 0259; noted for the transmission of a first SRS resource, the UE can be requested to apply a spatial domain transmission filter on a first SRS resource as follows: if the SpatialRelationInfo configured to a first SRS is set to SS/PBCH block or CSI-RS resource, the UE may transmit a first SRS resource with the same spatial domain transmission filter used for the reception of SS/PBCH block or CSI-RS resource configured in the parameter SpatialRelationInfo; and if the SpatialRelationInfo configured to a first SRS is set to a SRS resource, the UE may transmit a first SRS resource with the same spatial domain transmission filter used for the transmission of SRS resource configured in the parameter SpatialRelationInfo.). 
Regarding claim 9, modified Stirling-Gallacher shows wherein the spatial information of the sounding reference signal resource includes a resource identification of a downlink reference signal (Stirling-Gallacher: Par. 0038; noted indices may identify one or more of the beams used to transmit the beamformed reference signals 610.). 
Regarding claim 10, modified Stirling-Gallacher shows wherein at least one of the measured qualities of the downlink beams is not included in the beam measurement report (Stirling-Gallacher: Par. 0035; noted the set of beam directions available to the UE may include at least one beam direction that is excluded from the subset of beam directions selected for SRS transmission.). 
Regarding claim 11, modified Stirling-Gallacher shows wherein the downlink reference signals comprise downlink Synchronization Signal Block/Physical Broadcast Channel and/or Channel State Information Reference Signal (Stirling-Gallacher: Par. 0038; noted the beamformed reference signals 610 may be channel state information-reference signals (CSI-RSs).). 
Regarding claim 13, modified Stirling-Gallacher shows wherein a transmit beam of the sounding reference signal resource remains unchanged until the beam report message is transmitted (Stirling-Gallacher: Figure 5; Par. 0036-0037; noted at step 530, the UE transmits uplink SRS signals to the TP according to beam directions in the subset of beam directions selected for uplink SRS transmission without using the at least one beam direction excluded from the subset of beam directions. In an embodiment, the UE receives an SRS configuration message from the TP, determines how many SRS transmission opportunities are allocated to the UE, and selects the subset of beam directions for uplink SRS transmission based on the number of SRS transmission opportunities allocated to the UE based on an SRS parameter carried in the SRS configuration message.). 
Regarding claim 14, modified Stirling-Gallacher shows all of the elements except wherein the beam report message is transmitted in Physical uplink control channel or Physical Uplink Shared Channel. 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Zhang.  Specifically, Zhang shows wherein the beam report message is transmitted in Physical uplink control channel (Zhang: Par. 0256; noted for RRC connected (CONNECTED) UE, a media access control (MAC) control element (CE), a physical uplink control channel (PUCCH), or RRC signaling may be used for feedback.) or Physical Uplink Shared Channel.
In view of the above, having the system of Stirling-Gallacher, then given the well-established teaching of Zhang, it would have been obvious before the effective filing date of the claimed invention to modify the system of Stirling-Gallacher as taught by Zhang, in order to provide motivation to help improve communication quality in downlink communication performed by the base station (Par. 0006-0007 of Zhang).
Regarding claim 20, this claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher in view of Guo, Zhang and Grant et al. (US 2021/0281305; hereinafter Grant).
Regarding claim 12, modified Stirling-Gallacher shows all of the elements except wherein the beam report message is transmitted within one or more slots after the sounding reference signal resource is transmitted. 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Grant.  Specifically, Grant shows wherein the beam report message is transmitted within one or more slots after the sounding reference signal resource is transmitted (Par. 0129; noted for beam management, a measurement indicator (MI) is supported in NR to enable reference to the following two items together: (1) UE or gNB measurement(s) (e.g., RSRP, CSI) on one or more reference signal resources (e.g., CSI-RS, SS, SRS) transmitted/received in one or more prior slots according to one or more spatial filtering configurations; and (2) an associated measurement report containing one or more indictors to the preferred reference signal resource(s), e.g., CRI, SRI, implicit indicator of an SS block. FFS: detailed format of MI.).
In view of the above, having the system of Stirling-Gallacher, then given the well-established teaching of Grant, it would have been obvious before the effective filing date of the claimed invention to modify the system of Stirling-Gallacher as taught by Grant, in order to provide motivation for a frequent and fast beam switching method is needed to maintain high performance (Par. 0004 of Grant).

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher in view of Guo and Chen et al. (US 2020/0305007; hereinafter Chen).
Regarding claim 16, modified Stirling-Gallacher shows all of the elements including wherein the spatial information of the sounding reference signal resource is determined based on a previously transmitted sounding reference signal resource (Stirling-Gallacher: Par. 0046, 0056; noted the UE 820 may select a subset of beam directions for SRS transmissions among the set of six beam directions based on the resources its has been allocated for SRS sounding which is communicated via the received SRS configuration message(s) and the beam which it has selected based on previously received from the base station 810.).  Modified Stirling-Gallacher does not specifically show a spatial domain transmission filter of a previously transmitted sounding reference signal resource.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Chen.  Specifically, Chen shows a spatial domain transmission filter of a previously transmitted sounding reference signal resource (Par. 0099; noted the terminal equipment may transmit the uplink signal by using the same spatial domain transmission filter as that of a received signal or a spatial domain transmission filter associated with a predetermined item in the first information. For example, the terminal equipment may transmit the uplink signal by using a spatial domain transmission filter associated with a pre-designated item in the first information, or the terminal equipment may transmit the uplink signal by using a spatial domain transmission filter associated with a configured default item in the first information, or the terminal equipment may transmit the uplink signal by using a spatial domain transmission filter the same as that of receiving a physical broadcast channel (PBCH), or the terminal equipment may transmit the uplink signal by using a spatial domain transmission filter the same as that of receiving a synchronization signal (SS).).
In view of the above, having the system of Stirling-Gallacher, then given the well-established teaching of Chen, it would have been obvious before the effective filing date of the claimed invention to modify the system of Stirling-Gallacher as taught by Chen, in order to provide motivation for a terminal equipment to transmit an uplink signal by using a suitable spatial domain transmission filter in a case where an uplink beam is not determined according to the configuration of the network device, thereby solving the problem that a terminal equipment is unable to transmit an uplink signal in a case where an uplink beam is not determined (Par. 0033 of Chen).
Regarding claim 17, modified Stirling-Gallacher shows wherein the previously transmitted sounding reference signal resource is the last transmitted sounding reference signal resource (Stirling-Gallacher: Par. 0046; noted the UE 820 may select a subset of beam directions for SRS transmissions among the set of six beam directions based on the resources its has been allocated for SRS sounding which is communicated via the received SRS configuration message(s) and the beam which it has selected based on previously received from the base station 810.). 
Regarding claim 18, modified Stirling-Gallacher shows wherein the spatial information of the sounding reference signal resource includes a resource identification of the previously transmitted sounding reference signal resource (Stirling-Gallacher: Par. 0046; noted the UE 820 may select a subset of beam directions for SRS transmissions among the set of six beam directions based on the resources its has been allocated for SRS sounding which is communicated via the received SRS configuration message(s) and the beam which it has selected based on previously received from the base station 810.). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20190141693 A1 - relates to beam management in the unlicensed spectrum.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REDENTOR PASIA/Primary Examiner, Art Unit 2413